United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2000
Issued: July 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 3, 2009 appellant, through her attorney, filed a timely appeal from
October 21, 2008 and April 17, 2009 merit decisions of the Office of Workers’ Compensation
Programs reducing her compensation based on its determination of her wage-earning capacity.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.1
ISSUE
The issue is whether the Office properly reduced appellant’s compensation effective
October 21, 2008 based on its finding that she had the capacity to work as a full-time pharmacy
technician.

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
This case is before the Board for the second time. In a November 26, 2003 decision, the
Board affirmed an August 11, 2003 decision denying appellant’s claim that she sustained
bilateral epicondylitis causally related to factors of her federal employment.2 The findings of
fact from the prior decision are hereby incorporated by reference.
On August 16, 2004 appellant requested reconsideration and submitted additional
medical evidence. By decision dated August 31, 2004, the Office vacated its August 11, 2003
decision and accepted the claim for bilateral lateral epicondylitis.
On August 31, 2005 Dr. Steven J. Naum, a Board-certified plastic surgeon, found that
appellant could work with limitations on lifting over 5 to 10 pounds and avoiding “heavy
repetitive gripping and grasping activities.” Dr. Naum determined that a recent functional
capacity evaluation established that she could perform clerical work.
On July 17, 2006 the Office referred appellant for a second opinion examination. In a
report dated August 16, 2006, Dr. Joseph E. Burkhardt, an osteopath, diagnosed bilateral lateral
epicondylitis and possible bilateral radial tunnel syndrome. He found that appellant could work
lifting no more than two pounds or performing repetitive work with the upper extremity pending
diagnostic studies. On October 6, 2006 Dr. Burkhardt reviewed an electromyogram and nerve
conduction study and found no objective basis for any work restrictions.
The Office determined that a conflict in medical opinion arose between Dr. Burkhardt
and Dr. Naum regarding whether appellant had continued work restrictions. On January 8, 2007
it referred her to Dr. Perry Greene, a Board-certified orthopedic surgeon, for an impartial
medical examination. In a report dated January 23, 2007, Dr. Greene diagnosed employmentrelated bilateral tennis elbow. He found that appellant could not perform her usual employment
or other sedentary work. Dr. Greene noted that she had a muscular problem that required further
evaluation. In an April 10, 2007 addendum, he opined that appellant could work “at a sedentary
job several hours a day” pending additional diagnostic studies. Dr. Greene stated:
“If sedentary work [was] available, she could work 40 hours a week, eight hours a
day, five days a week or more, but she should not be doing intensive work with
her upper extremities.
“I think her accepted diagnosis of bilateral epicondylitis is not sufficient for
[appellant’s] diagnosis, as evidenced by the fact that the surgical treatment did not
help her left arm at all.
“I did feel at the time she had her surgery that she had conditions over and above
the left tennis elbow as the cause of her symptoms, which has not resolved.”
2

Docket No. 03-212 (issued November 26, 2003). On April 22, 2003 appellant, then a 40-year-old transportation
security screener, filed a traumatic injury claim alleging that she sustained a left bicep and elbow injury on
April 14, 2003. Based on her identification of the work factors that caused her condition, the Office developed the
claim as an occupational disease claim for bilateral epicondylitis.

2

In a work restriction evaluation dated April 30, 2007, Dr. Greene found that appellant
could work eight hours per day with limited repetitive movements of the wrists and elbows and
pushing, pulling and lifting no more than 15 pounds.
On August 6, 2007 the Office referred appellant to a rehabilitation counselor for
vocational rehabilitation.3 On August 27, 2007 the rehabilitation counselor noted that appellant
had a high school diploma and a criminal justice certificate from community college. She
identified surveillance system monitor and receptionist as possible positions.
On December 15, 2007 the rehabilitation counselor identified the position of pharmacy
technician as within appellant’s physical demands and vocational abilities. She noted that the
Department of Labor, Dictionary of Occupational Titles (DOT) job classification provided that
the position of pharmacy technician was light work requiring lifting up to 20 pounds
occasionally and 10 pounds frequently. The rehabilitation counselor found, however, that the
selected position was within appellant’s restrictions as two pharmacists at Walgreens reported
that lifting was limited to 15 pounds and frequent lifting less then 5 pounds. She further found
that the position was reasonably available within the commuting area.
On March 13, 2008 appellant informed the Office that she had accepted a position as a
pharmacy technician at Convenience, Value, Service (CVS) beginning March 11, 2008 working
35 to 39 hours per week.
On April 4, 2008 the Office requested that Dr. Greene reevaluate appellant and discuss
whether she was capable of working as a pharmacy service associate. It provided him with the
position description of a pharmacy service associate at CVS.
On April 9, 2008 the rehabilitation counselor notified the Office that CVS had reduced
appellant’s work schedule to 31 hours per week because of her complaints of pain.
In a report dated May 7, 2008, Dr. Greene noted that appellant worked 30 to 40 hours per
week in customer service filling prescriptions and greeting customers. He stated:
“Fifteen months ago I made a suggestion that [appellant] see someone familiar
with muscular diseases. Perhaps she should be seen by a rheumatologist to see if
she has any systemic component for her problem. Otherwise, I really do not have
a good idea as to why she should have these bilateral subjective complaints for so
long, without any real change in this period of time. I still think appellant is a
candidate for diagnostic testing.
“It would not do any good to see a pain clinic at this time, but I would suggest she
get off some of the narcotics.

3

The Office had previously referred appellant for vocational rehabilitation in 2005. She obtained a position
working for a mortgage company from May 9 to June 21, 2006 but stopped because the position required extensive
driving.

3

“As far as I am concerned, she can continue to do the work of a Pharmacy
Technician trainee, because she does not have to do any lifting over 15 pounds,
and no repetitive motion.”
Dr. Greene found that appellant’s subjective complaints of tenderness in the upper
extremities were not employment related. He opined that she had no residuals due to her
April 14, 2003 work injury. Dr. Greene asserted that she was capable to working as a pharmacy
service associate full time with no limitations.
On September 9, 2008 the Office notified appellant of its proposed reduction of
compensation as she was no longer totally disabled but had the capacity to work as a full-time
pharmacy technician earning $9.00 per hour or $360.00 per week. The Office found that, while
she worked less than 40 hours, the medical evidence established that she could perform the
position full time. The rehabilitation counselor verified that two Walgreen’s pharmacists advised
that the position required no lifting over 15 pounds and that Dr. Greene had reviewed her job
duties and found that she could perform the position. The Office concluded that the selected
position of full-time pharmacy technician was medically and vocationally suitable.
On October 8, 2008 appellant disagreed that she could work 40 hours per week and noted
that working 30 hours a week was considered full time in her private employment.
By decision dated October 21, 2008, the Office finalized its proposed reduction of
compensation effective October 26, 2008. It found that the selected position of a full-time
pharmacy technician was vocationally and medically suitable. It found that she had not
supported her contention that she was unable to work 40 hours per week.
On October 26, 2008 appellant requested a telephone hearing. At the hearing, held on
February 12, 2009, she asserted that the pharmacy considered 30 hours full-time work.
Appellant related that she had left her pharmacy technician job at CVS for reasons unrelated to
her work injury. Her attorney argued that the Office’s wage-earning capacity should have been
based on her actual earnings working 30 hours per week rather than a full-time position.
By decision dated April 17, 2009, the hearing representative affirmed the October 21,
2008 decision after finding that the Office properly reduced her compensation on the grounds
that her actual earnings as a pharmacy technician fairly and reasonably represented her wageearning capacity. She noted that appellant began working for CVS in March 2008. Appellant
worked part time until March 13, 2008 but CVS subsequently reduced her hours based on her
complaints of pain. The hearing representative found that appellant performed the position for
over 60 days and determined that the Office properly reduced her compensation benefits based
on her actual earnings.
LEGAL PRECEDENT
Once the Office has made a determination that a claimant is totally disabled as a result of
an employment injury and pays compensation benefits, it has the burden of justifying a
subsequent reduction of benefits.4 Under section 8115(a), wage-earning capacity is determined
4

T.O., 58 ECAB 377 (2007).

4

by the actual wages received by an employee if the earnings fairly and reasonably represent his
or her wage-earning capacity. If the actual earnings do not fairly and reasonably represent his or
her wage-earning capacity, or if the employee has no actual earnings, his or her wage-earning
capacity is determined with due regard to the nature of the injury, the degree of physical
impairment, his or her usual employment, age, qualifications for other employment, the
availability of suitable employment and other factors or circumstances which may affect wageearning capacity in his or her disabled condition.5
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist for
selection of a position listed in the Department of Labor, DOT or otherwise available in the open
market, that fits the employee’s capabilities with regard to his or her physical limitations,
education, age and prior experience.6 Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service. Finally, application of the principles set forth in
Albert C. Shadrick7 will result in the percentage of the employee’s loss of wage-earning capacity.
ANALYSIS
The Office reduced appellant’s compensation effective October 21, 2008 based on its
finding that she could perform the selected position of full-time pharmacy technician.8 The
Office noted that she had actual earnings as a part-time pharmacy technician but found that her
actual earnings did not fairly and reasonably represent her wage-earning capacity as the medical
evidence established that she could perform the position full time.9
The issue of whether an employee has the physical ability to perform a constructed
position is primarily a medical question that must be resolved by the medical evidence.10 The
Board finds that the medical evidence does not establish that the selected position of pharmacy
technician is within appellant’s physical limitations.
The Office selected Dr. Greene to resolve the conflict in medical opinion between
Dr. Burkhardt and Dr. Naum regarding appellant’s work restrictions. On January 23, 2007
Dr. Greene found that appellant could not perform either her usual employment or sedentary
work. He diagnosed bilateral tennis elbow due to her employment and a muscular problem that
5

Harley Sims, Jr., 56 ECAB 320 (2005); Karen L. Lonon-Jones, 50 ECAB 293 (1999).

6

Mary E. Marshall, 56 ECAB 420 (2005); James A. Birt, 51 ECAB 291 (2000).

7

5 ECAB 376 (1953); codified by regulation at 20 C.F.R. § 10.403.

8

The Board notes that the hearing representative inaccurately determined that the Office reduced appellant’s
compensation based on her actual earnings.
9

It is well established that, if a claimant has actual earnings, the Office cannot use a selected position unless it
makes a proper determination that actual earnings do not fairly and reasonably represent wage-earning capacity.
Sherman Preston, 56 ECAB 607 (2005); Daniel Renard, 51 ECAB 466 (2000).
10

Robert Dickinson, 46 ECAB 1002 (1995).

5

required evaluation. On April 10, 2007 Dr. Greene opined that appellant could work full time in
a sedentary position without “doing intensive work with her upper extremities.” He again noted
that she had a muscular condition that needed evaluation by a specialist. In a work restriction
dated April 30, 2007, Dr. Greene opined that appellant could work eight hours per day pushing,
pulling and lifting no more than 15 pounds and performing limited repetitive movements of the
elbows and wrists.
As the medical evidence demonstrated that appellant was no longer totally disabled from
work, the Office referred her to a vocational rehabilitation counselor who identified the
pharmacy technician position as within her physical restrictions and vocational abilities.
However, the requirements of the position of pharmacy technician set forth in the Department of
Labor, DOT exceed appellant’s work restrictions. The Department of Labor, DOT classifies the
pharmacy technician position as light, with occasional lifting of up to 20 pounds. The
rehabilitation counselor acknowledged that the lifting requirement was outside of appellant’s
lifting restrictions but indicated that two pharmacists at Walgreens’ stores informed her that
lifting at their location was limited to 15 pounds. The opinion of two pharmacists, however, is
insufficient to establish that the physical requirements set forth in the Department of Labor, DOT
were not applicable in evaluating whether the position was within appellant’s work capability.
On April 4, 2008 the Office requested that Dr. Greene discuss whether appellant could
perform the duties of a pharmacy service associate and provided him with a position description
of her part-time work at CVS. Dr. Greene reviewed the position description, which contained a
list of job duties but not the specific physical requirements of the position. He found that she
could work full time as a pharmacy technician because it did not require lifting over 15 pounds.
Dr. Greene’s opinion that appellant could perform the duties of a pharmacy technician lifting no
more than 15 pounds was not based on a complete and accurate description of the physical
requirements of the position from the Department of Labor, DOT.11 Based on the evidence of
record, the Office has not established that the constructed position of full-time pharmacy
technician is medically suitable. Therefore, it failed to meet its burden of proof to reduce
appellant’s wage-loss compensation.
CONCLUSION
The Board finds that the Office improperly reduced appellant’s compensation effective
October 21, 2008 based on its finding that she had the capacity to work as a full-time pharmacy
technician.

11

See Francisco Bermudez, 51 ECAB 506 (2000).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 17, 2009 and October 21, 2008 are reversed.
Issued: July 16, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

